Mikoll, J.
It is undisputed that, on July 18, 1994, the parties to this small claims action entered into a stipulation of settlement which provided that defendant pay to plaintiff an amount allegedly due and owing for defendant’s use of storage space owned by plaintiff. The stipulation specifically states that in the event defendant defaults in payment of the settled amount, plaintiff could enter a judgment for that amount. In this case, however, defendant apparently promptly paid the owed amount. Nevertheless, the record indicates that almost immediately after the signing of the stipulation, defendant filed a notice of appeal raising several procedural and jurisdictional objections to the settlement. County Court granted plaintiffs motion to dismiss the appeal and this appeal by defendant ensued.
We affirm. Regardless of whether defendant is correct in arguing that plaintiff could not properly bring an action in small claims court (see, UJCA 1809 [1]), the fact remains that the stipulation entered into between the parties was never *979reduced to an order or judgment that could be properly appealed pursuant to CPLR 5512 (a). Consequently, County Court correctly dismissed defendant’s appeal (see, O’Fennell Corp. v O’Fennell’s of Pine Hill, 188 AD2d 981; Burometto v Town of Schodack, 85 AD2d 805, appeal dismissed 55 NY2d 1036).
Cardona, P. J., Mercure, White and Spain, JJ., concur. Ordered that the order is affirmed, with costs.